Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenneth (U.S. patent Application: 20170276834).

As per claim 1, Stenneth discloses a computer-implemented method for generating a weather report (Stenneth, Para.31, the present invention provide for selecting a weather estimation algorithm for use in providing a weather estimate based on weather reports from one or more weather stations), the method comprising using processing circuitry for: 
determining a location (Stenneth, Para.08, the request location information is determined by a user computing device and indicates the past, current, or future physical location, Para.33, request location information/data is received. For example, the user apparatus 20 may determine request location information/data.);
 identifying a plurality of weather information sources within a threshold distance of the location (Stenneth, Para.36, one or more weather stations 30 within a threshold distance (e.g., a third threshold distance T3 described elsewhere herein) of the physical location indicated by the request location information/data may be identified.), wherein one or more of the weather information sources is a mobile weather information source (Stenneth, Para.29, one or more weather stations 30 may be mobile. For example, the location of one or more weather stations 30 may not be fixed and may change. For example, one mobile weather station 30 may be a smart phone, a device secured to a vehicle, a temporary weather station set up for a special event, and/or the like comprising one or more sensors 38 for detecting, measuring, sensing, and/or the like one or more weather parameters.); 
receiving weather information from the plurality of weather information sources within the threshold distance of the location (Stenneth, Para.36, at block 104 weather stations are identified. In example embodiments, the estimate apparatus 10 may identify one or more weather stations… one or more weather stations 30 within a threshold distance (e.g., a third threshold distance T3 described elsewhere herein) of the physical location indicated by the request location information/data may be identified.); and 
generating a weather report for display on a first device using the weather information received from the plurality of weather information sources (Stenneth, Para.05, weather estimation is configured to be displayed by a user interface of the user device, Para.29, a weather station 30 may comprise one or more sensors 38 for detecting, measuring, sensing, and/or the like one or more weather parameters. Some non-limiting examples of weather parameters are air temperature, dew point temperature, barometric pressure, visibility, humidity, precipitation intensity, and precipitation type, Para.31, selecting a weather estimation algorithm for use in providing a weather estimate based on weather reports from one or more weather stations).

With respect to Claim 13 and Claim 17 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.

As per claim 2, Stenneth discloses the method of claim 1, further comprising receiving a command to generate the weather report for the location (Stenneth, Para.30, a user (e.g., operating a user apparatus 20) or other computing entity may request a weather estimate for a location. For example, request location information/data may be received by the estimate apparatus 10 with a request for a weather estimate. The estimate apparatus 10 may identify one or more weather stations and determine the distance from at least one of the weather stations to the physical location indicated by the request location information/data.).

As per claim 3, Stenneth discloses the method of claim 2, wherein the command is generated due to a scheduled event (Stenneth, Para.08, the weather estimation is for past weather conditions, current weather conditions, forecasted weather conditions, or some combination thereof. In example embodiments, the request location information is determined by a user computing device and indicates the past, current, or future physical location of a user.).

As per claim 4, Stenneth discloses the method of claim 3, further comprising generating a notification related to the scheduled event using the generated weather report (Stenneth, Para.26, it may be determined if a location is likely experiencing significant weather based on the weather estimate for the location. If the location is likely experiencing significant weather, a significant weather alert may be provided, Para.68, a significant weather alert may be provided if it is estimated that current weather conditions at a particular location or web section are significant and/or that estimated future weather conditions at a particular location or web section are expected to be significant. Examples of significant weather are low visibility, high winds, black ice conditions, heavy precipitation that may lead to local flooding, precipitation type (e.g., freezing rain), and/or the like.).

As per claim 5, Stenneth discloses the method of claim 1, wherein determining the location comprises using a global positioning system to determine the location of the first device (Stenneth, Para.33, request location information/data is received. For example, the user apparatus 20 may determine request location information/data. For example, the location sensor 22 (e.g., GPS sensor) of the user apparatus 20 may determine request location information/data for the user. In various embodiments, the request location information/data may indicate the current physical location of the user (e.g., the user apparatus 20) or another location a user may be interested in).

As per claim 6, Stenneth discloses the method of claim 1, wherein the plurality of weather information sources comprises a plurality of thermometers, and the weather information is generated using the plurality of thermometers (Stenneth, Para.29, a weather station 30 may comprise one or more sensors 38 for detecting, measuring, sensing, and/or the like one or more weather parameters. Some non-limiting examples of weather parameters are air temperature, dew point temperature, barometric pressure, visibility, humidity, precipitation intensity, and precipitation type, Para.30, The estimate apparatus 10 may identify one or more weather stations and determine the distance from at least one of the weather stations to the physical location indicated by the request location information/data.).
With respect to Claim 14 and claim 18 is substantially similar to Claim 6 and are rejected in the same manner, the same art and reasoning applying.

As per claim 7, Stenneth discloses the method of claim 1, wherein, receiving weather information from the plurality of weather information sources within the threshold distance of the location comprises: receiving a plurality of data points wherein each data point is a temperature value that corresponds to a weather information source of the plurality of weather information sources (Stenneth, Para.47, the air temperature estimate may be determined by finding a weighted average of the air temperature measurement for all and/or a subset of the weather stations located within a third distance threshold T3 of the physical location indicated by the request location information/data. The weather estimate may then be provided, at block 120, as shown in FIG. 4., Para.30, The estimate apparatus 10 may identify one or more weather stations and determine the distance from at least one of the weather stations to the physical location indicated by the request location information/data... The weather estimate may then be provided to the user (e.g., through the user apparatus 20) or other computing entity. In various embodiments, significant weather alerts may be provided to the user or other computing entity in addition and/or in place of the weather estimate.); determining a temperature range using the plurality of data points (Stenneth, Para.56, it is determined if any of the weather parameter values for the most recent weather report submitted by the weather station(s) 30 identified at block 302 are outliers. For example, at block 302, three weather stations may be identified. The first weather station may have most recently reported the air temperature to be 70° F., the second weather station may have most recently reported the air temperature to be 68° F., and a third weather station may have most recently reported the air temperature to be 0° F.); determining that a first data point is outside the temperature range (Stenneth, Para.56, it is determined if any of the weather parameter values for the most recent weather report submitted by the weather station(s) 30 identified at block 302 are outliers. For example, at block 302, three weather stations may be identified. The first weather station may have most recently reported the air temperature to be 70° F., the second weather station may have most recently reported the air temperature to be 68° F., and a third weather station may have most recently reported the air temperature to be 0° F.); and generating the weather report, wherein the first data point is not used to generate the weather report (Stenneth, Para.57, If it is determined that there is at least one outlier in the weather parameter values for the most recent weather report submitted by the weather station(s) identified at block 302, the process continues to block 306. At block 306, the one or more outliers are removed from consideration. For example, the estimate apparatus 10 may remove one or more outliers from consideration. For example, the estimate apparatus 10 may comprise means, such as the processor 12, the communication interface 16 or the like, for removing one or more outliers from consideration. For example, when the estimated air temperature is determined, the air temperature reported by the first and second weather stations (e.g., 70° F. and 68° F.) will be used and the outlier value for the air temperature reported by the third weather station (e.g., 0° F.) will not be used.).

With respect to Claim 15 and Claim 19 are substantially similar to Claim 7 and are rejected in the same manner, the same art and reasoning applying.

As per claim 8, Stenneth discloses the method of claim 1, wherein the weather information comprises brightness data or precipitation data (Stenneth, Para.29, a weather station 30 may comprise one or more sensors 38 for detecting, measuring, sensing, and/or the like one or more weather parameters. Some non-limiting examples of weather parameters are air temperature, dew point temperature, barometric pressure, visibility, humidity, precipitation intensity, and precipitation type.).

As per claim 9, Stenneth discloses the method of claim 1, wherein one or more of the plurality of weather information sources is a stationary weather information source (Stenneth, Para.29, a weather station 30 may be a static weather station. For example, the location of the weather station 30 may be fixed and unchanging. For example, a weather station 30 may be located at an airport or other fixed location. In example embodiments, one or more weather stations 30 may be mobile. For example, the location of one or more weather stations 30 may not be fixed and may change.).

As per claim 10, Stenneth discloses the method of claim 1, wherein the threshold distance is updated based on the number of weather information sources identified (Stenneth, Para.42, there are no weather stations 30 located at a distance less than a first threshold T1 from the physical location indicated by the request location information/data, it is determined if there are any weather stations 30 located within a second threshold distance T2 from the physical location indicated by the request location information/data, at block 112. In example embodiments, the estimate apparatus 10 may determine if any weather stations are within a second threshold distance T2 of the physical location indicated by the request location information/data, Para.45, the estimate apparatus 10 may determine if any weather stations 30 are within a third threshold distance T3 of the physical location indicated by the request location information/data. For example, the estimate apparatus 10 may comprise means, such as the processor 12 or the like, for determining if any weather stations 30 are within a third threshold distance T3 of the physical location indicated by the request location information/data. In various embodiments, the third threshold distance T3 may be a predetermined distance between 50 and 200 kilometers. ).

As per claim 11, Stenneth discloses the method of claim 1, wherein generating a weather report for display on the first device using the weather information received from the plurality of weather information sources comprises: receiving a plurality of data points wherein each data point corresponds to a weather information source of the plurality of weather information sources (Stenneth, Para.47, the air temperature estimate may be determined by finding a weighted average of the air temperature measurement for all and/or a subset of the weather stations located within a third distance threshold T3 of the physical location indicated by the request location information/data. The weather estimate may then be provided, at block 120, as shown in FIG. 4., ); assigning a weight to each data point of the plurality of data points (Stenneth, Para.47, the third weather estimate algorithm is a weighted averaging algorithm. In various embodiments, weather parameter values provided by one or more weather stations may be weighted based on the distance of the weather station to the physical location indicated by the request location information/data, the length of time that has passed since the weather station submitted or issued the weather report providing the weather parameter(s), and/or the like. For example, the air temperature estimate may be determined by finding a weighted average of the air temperature measurement for all and/or a subset of the weather stations located within a third distance threshold T3 of the physical location indicated by the request location information/data. The weather estimate may then be provided, at block 120, as shown in FIG. 4.); generating the weather report, wherein the weight assigned to each data point is used to generate the weather report (Stenneth, Para.58, if the first weather station most recently reported the air temperature to be 70° F. and the second weather station most recently reported the air temperature to be 68° F., the estimated air temperature at the physical location indicated by the request location information/data would be 69° F.).

With respect to Claim 16 and Claim 20 are substantially similar to Claim 11 and are rejected in the same manner, the same art and reasoning applying.

As per claim 12, Stenneth discloses the method of claim 11, wherein the weight assigned to a first data point of the plurality of data points is based on the distance between the location of the weather information source that submitted the first data point and the determined location (Stenneth, Para.47, the third weather estimate algorithm is a weighted averaging algorithm. In various embodiments, weather parameter values provided by one or more weather stations may be weighted based on the distance of the weather station to the physical location indicated by the request location information/data, the length of time that has passed since the weather station submitted or issued the weather report providing the weather parameter(s), and/or the like. For example, the air temperature estimate may be determined by finding a weighted average of the air temperature measurement for all and/or a subset of the weather stations located within a third distance threshold T3 of the physical location indicated by the request location information/data. The weather estimate may then be provided, at block 120, as shown in FIG. 4.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449